This conviction was had for a violation of the terms of article 341a of the Penal Code, prohibiting the keeping of disorderly houses. Appellant was the tenant of a certain house, at which malt liquor was kept for sale and sold by him. If he permitted lewd women, or women of bad reputation for chastity, to display or conduct themselves in said house in a lewd, lascivious, or indecent manner, he was guilty of keeping a disorderly house. He objected to evidence that women who visited his house were of bad reputation for chastity. This evidence was clearly admissible, made so by the very terms of the statute defining the offense.
Nor did the court err in admitting evidence as to the reputation of his house; this testimony was competent. Such is the settled rule.
The record discloses, that lewd women and women of bad reputation for chastity were permitted to conduct themselves in an indecent manner in said house. Both black and white prostitutes and women of bad reputation for chastity were permitted to assemble at his house, get drunk, and fight with each other. This conduct was repeated and sustained, so much so that it attracted the attention of the neighbors. When this indictment was presented this conduct ceased.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 144